Third District Court of Appeal
                               State of Florida

                        Opinion filed August 31, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-813
                      Lower Tribunal No. F18-20697
                          ________________


                          Diogenes Santana,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Jose L.
Fernandez, Judge.

      Carlos J. Martinez, Public Defender, and Maria E. Lauredo, Chief
Assistant Public Defender, for appellant.

      Ashley Moody, Attorney General, and Katryna Santa Cruz, Assistant
Attorney General, for appellee.


Before EMAS, SCALES and HENDON, JJ.

     PER CURIAM.
      Affirmed. See Gonzalez v. State, 306 So. 3d 1124, 1129 (Fla. 3d DCA

2020) (“The standard of review of a trial court's ruling on a motion in limine

is abuse of discretion. Such discretion is limited by the rules of evidence, and

a trial court abuses its discretion if its ruling is based on an ‘erroneous view

of the law or on a clearly erroneous assessment of the evidence’”) (quoting

Patrick v. State, 104 So. 3d 1046, 1056 (Fla. 2012)). See also §

90.803(18)(b), Fla. Stat. (2022) (“The provision of s. 90.802 to the contrary

notwithstanding, the following are not inadmissible as evidence, even though

the declarant is available as a witness: A statement that is offered against a

party and is . . . (b) A statement of which the party has manifested an

adoption or belief in its truth”); Tresvant v. State, 396 So. 2d 733, 738 (Fla.

3d DCA 1981) (observing that the admissibility of admissions by silence “is

based on the rule that a person’s silence can constitute an admission where

the circumstances and nature of the statement are such that it would be

expected that the person would protest the statement if untrue”); Privett v.

State, 417 So. 2d 805, 806-07 (Fla. 5th DCA 1982) (“If a party is silent, when

he ought to have denied a statement that was made in his presence and that

he was aware of, a presumption of acquiescence arises. Not all statements

made in the presence of a party require denial. The hearsay statement can

only be admitted when it can be shown that in the context in which the



                                       2
statement was made it was so accusatory in nature that the defendant’s

silence may be inferred to have been assent to its truth. To determine

whether the person’s silence does constitute an admission, the

circumstances and the nature of the statement must be considered to see if

it would be expected that the person would protest if the statement were

untrue. . . . The essential inquiry thus becomes whether a reasonable person

would have denied the statements under the circumstances.”) (citations

omitted); Nelson v. State, 748 So. 2d 237, 242-43 (Fla. 1999) (adopting the

factors, enumerated in Privett, 417 So. 2d at 806-07, to be considered in

determining whether acquiescence to the other person’s statement did in

fact occur: “1. The statement must have been heard by the party claimed to

have acquiesced; 2. The statement must have been understood by him; 3.

The subject matter of the statement is within the knowledge of the person;

4. There were no physical or emotional impediments to the person

responding; 5. The personal make-up of the speaker or his relationship to

the party or event are not such as to make it unreasonable to expect a denial;

6. The statement itself must be such as would, if untrue, call for a denial

under the circumstances.”)




                                      3